DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-8 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not teach or reasonably suggest a mass spectrometer including an ion source configured to ionize a component in a sample, an ion detector configured to detect an ion generated by the ion source or an ion derived from the ion, and a plurality of ion optical elements configured to affect an ion behavior, the plurality of ion optical elements including a mass separator which is disposed between the ion source and the ion detector and configured to separate an ion generated by the ion source or an ion derived from the ion in accordance with its mass-to- charge ratio, the mass spectrometer comprising: 
a voltage generation unit configured to apply a direct-current voltage to each of the plurality of ion optical elements; and 
an automatic adjustment controller configured to adjust a direct-current voltage by controlling the voltage generation unit so as to change the direct-current voltage applied to the ion optical element while observing an ion intensity with respect to a predetermined component, wherein, when adjusting a direct-current voltage applied to 
The claims in the instant application are deemed to be directed to a nonobvious improvement over the prior art of record, particularly Mukaibatake (US 2015/0108348), who teaches a mass spectrometer comprising a voltage generating means for applying a DC voltage to various optical elements, and a voltage adjustment controller that automatically adjust the DC voltage values, wherein the optimum voltage value is determined while observing a maximum intensity, and a voltage applied to an adjustment target ion optical element (ion guide 8) is changed stepwise; however, Mukaibatake fails to further teach that the voltage adjustment controller controls the voltage generating means so that a direct-current voltage applied to one or a plurality of ion optical elements positioned in a subsequent stage of the adjustment target ion optical element is changed by a same amount as a direct-current voltage applied to the adjustment target ion optical element.
The primary reason for allowance of the claims is the combination of the mass spectrometer’s voltage generation unit configured to apply a direct-current voltage to each of the plurality of ion optical elements, and the automatic adjustment controller configured to adjust a direct-current voltage by controlling the voltage generation unit so as to change the direct-current voltage applied to the ion optical element while .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Asano (US 2016/0314949).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HSIEN C TSAI whose telephone number is (571)272-7438. The examiner can normally be reached Monday-Tuesday (8-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HSIEN C TSAI/Examiner, Art Unit 2881                                                                                                                                                                                                        
/DAVID E SMITH/Examiner, Art Unit 2881